DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 5, 9, 10, 13, and 14 have been canceled.  New claims 18-20 have been added.  Accordingly, claims 1-4, 6-8, 11, 12, and 15-20 are pending and under examination.

Response to Arguments filed 2/19/2021
	Applicant’s remarks filed 2/19/2021 (hereafter, “Remarks’) have been fully considered and are addressed as follows.  The amendments to claims 15 and 17 are noted.
	Applicant argues that on account of well-known stabilization issues with cosmetic formulations comprising vitamin C or a derivative thereof, and particularly issues with regard to o/w formulations, one would not have reasonable expected success from the claimed combination of components.  In reply, the Bissett references provides a reasonable expectation of success in particular for an o/w emulsion, as maintained below.
	Applicant argues that the previously cited Mintel reference constitutes marketing claims without substantiation in the skincare industry.  Applicant asserts on page 6 of Remarks that Mintel does not indicate that the aforementioned stability problem has been solved by Mintel nor does Mintel teach efficacious levels of the 3-O-ethyl ascorbic acid agent; Applicant subsequently concludes that modifications of Mintel would not be predictable and do not establish a reasonable expectation of success.  In reply, Applicant’s argument has been fully considered but is not persuasive because this argument does not account for the secondary references which have been supplied for curing Mintel’s deficiency of not teaching an o/w emulsion.  Moreover, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant has characterized the Examiner’s obviousness rationale as “obvious to try” as stated in the second full paragraph on page 6 of Remarks.  Applicant argues that neither Bissett nor Lutz provide “confidence whatsoever that the 3-O-ethyl ascorbic acid in Mintel would be stable in the formulation disclosed therein, let alone in an o/w emulsion and asserts that Bissett’s examples are “entirely prophetic”.  In reply and upon further review, it is maintained that Mintel provides at a minimum rationale for trying a combination of claimed ingredients in an analogous endeavor and that secondary references have been supplied for supplying rationale as to what amount of components would be expected to be useful in similar topical formulations.  
Further, as to Applicant’s allegation of evidence of unexpected results, data of practical and statistical significance such as would be shown by a clear control experiment and evidence of, for instance, more than additive results, has not been provided.  The preponderance of evidence as provided in the cited references reasonably leads one to combine the formulation components as claimed in a formulation for topical application.  Applicant is reminded that rationale different from applicant’s is permissible for showing obviousness.  In the instant case, it is maintained that Mintel teaches a combination of gluconolactone and a stabilized form of vitamin C which is ethyl ascorbic acid, another name for 3-O-ethyl ascorbic acid, and Bissett and Lutz have been provided for their teachings directing one to specific amounts of these components to be used in a similar topical formulation.  Specifically, Bissett teaches an antioxidant which may be L-3-ethyl ascorbic acid and which may be included preferably in an amount from 0.5 to 3% by weight of the formulation; Lutz teaches topical formulations which may comprise antioxidants and specifically may include delta-gluconolactone preferably in an amount of from 0.01 to 1% by weight of the formulation.  Upon reconsideration, it is maintained that these secondary references provide clear direction as to how much of these formulations one would have included in a formulation such as Mintel’s where Mintel teaches the qualitative components to be used together but does not provide direction as to amounts.
Maintained Rejections and New Rejections of New Claims
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 11, 12, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over DATABASE GNPD [Online] MINTEL: 1 July 2011, hereafter “XP-002764869”, “Whitening Aging Defense Night Serum”, Accession no 1591480, cited by Applicant in IDS filed 5/22/18, last listed NPL document, previously cited) in view of WO98/34591 (“Bissett”) and US 2006/0093634 (“Lutz”).  No new references cited.  New claims 18-20 are here newly rejected.
The instant claims are drawn to a composition comprising an O-substituted ascorbic acid of the formula illustrated in claim 1 and gluconolactone wherein the composition is an oil-in-water emulsion as further specified in the claims.
XP-002764869 teaches a topically applicable serum to be administered to the surface of the skin for immediate and long-term results in controlling dark spots, skin dullness, and uneven complexion problems.  The disclosed formulations facilitate desirably glowing skin.  XP-002764869 formulations include gluconolactone for its desirable benefits of regulating the keratinzation process, and a stabilized form of vitamin C, ethyl ascorbic acid, another name for 3-O-ethyl ascorbic acid, is included for its desirable benefit of antioxidant activity (see “Ingredients” and “How it works” sections).  Further regarding claim 16 as amended, XP-002764869 is noted not to teach or require any additional whitening agent as defined by Applicant on page 9, lines 32-34 of the instant specification as filed.
XP-002764869 does not specify weight percentages of these components or of an o/w emulsion or percentage of aqueous and oil phases present.
Bissett and Lutz teach the state of the art with regard to the desirable amounts of these specific formulation components in topically applicable cosmetic formulations.
Bissett teaches topical compositions for lightening the skin (see abstract, in particular) wherein the compositions may be in the form of an o/w emulsion (see page 3, paragraph 7; page 7, paragraph 3) as a cream, lotion, or moisturizer for example (see page 5, lines 1-2)(limitation of claim 8).  The o/w emulsion comprises a carrier which is about 25-98% water and therefore 75-2% oil (see page 15, paragraphs 1-2), ranges overlapping and including the instantly recited amounts of oil and aqueous components (limitations of claims 1, 6, and 15).  Bissett’s formulations comprise preferably an antioxidant in an amount of preferably from about 0.1 to 10% and preferably from 0.5 to 3% (see page 26, paragraph 2), and L-3-ethyl ascorbic acid is named among the preferred antioxidant agents which may be employed (see page 27, line 1 and page 30, paragraph 3)(limitation of claims 1-4 and 7 and 17)  
As to new claims 19 and 20, Bissett teaches mulberry leaf and sophora among natural anti-inflammatory agents desirably useful in the disclosed invention (see page 25, second full paragraph).  As to new claim 20, Bissett specifies the pH to be below about 10.5, preferably from 2 to 10.5, more preferably from 3 to 8, and more preferably still between 4 and 7 (see third full paragraph page 22). 
Bissett does not teach gluconolactone to be included.  It is noted that Bissett teaches erythrobic acid among antioxidants which may be included (see page 26, paragraph 3).
Lutz cures this deficiency.  Lutz teaches personal care compositions providing antioxidation, moisturization, and/or preventing biodegradation in personal care formulation (see abstract, in particular).  Lutz’s formulations may include antioxidants, among other active agents (see [0135]).  Lutz’s formulations contain erythrobic acid or a salt thereof, caffeic acid or a salt thereof, delta-gluconolactone, or a mixture thereof (see abstract, in particular).  Lutz recommends an amount preferably from 0.01 to 1% by weight of the delta-gluconolactone (see [0026]), a range overlapping with the instantly claimed ranges (limitations of claims 1, 3, 4, and 17).
XP-002764869, Bissett, and Lutz are directed to topically applicable formulations which may desirably moisturize and/or lighten/whiten the skin, for instance, upon application to the skin.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to incorporate an emulsion comprising an oil phase and an aqueous phase as taught by Bissett in the formulations of XP-002764869 and to incorporate gluconolactone in a quantity as taught by Lutz in the formulations of XP-002764869, with a reasonable expectation of success.  One would have been motivated to do so since Bissett teaches the state of the art with regard to generally useful cosmetic formulations comprising components useful for the known functions as in XP-002764869 and further since Lutz teaches delta-gluconolactone to desirably provide antioxidation, moisturizing, and/or biodegradation properties in a personal care composition including one used as a moisturizer (limitation of claims 11 and 12).  One further would have been motivated to do so based on the skill of the ordinary artisan knowing that an emulsion may be used to provide desirable moisturization effects based on ingredients solubilized in the oil phase as well as active components dissolved in the aqueous phase, as suggested by Bissett’s disclosure considered as a whole.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add either a sophora component or a mulberry leaf extract component as taught by Bissett into the products of XP-002764869, Bissett, and Lutz as outlined above.  One would have been motivated to do so to achieve anti-inflammatory efficacy as taught by Bissett.  Moreover, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to utilize a near neutral pH such as a pH of 7  or between 4 and 7 as taught by Bissett with regard to products of XP-002764869, Bissett, and Lutz, with a reasonable expectation of success.  One would have been motivated to do so to achieve good skin compatibility with minimized irritation as reasonably would have been recognized in the art and within the parameters of Bissett’s teaching.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336.  The examiner can normally be reached on Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617